
	

115 HR 184 PCS: Protect Medical Innovation Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 528115th CONGRESS2d Session
		H. R. 184
		IN THE SENATE OF THE UNITED STATES
		July 25, 2018Received; read the first timeJuly 26, 2018Read the second time and placed on the calendarAN ACT
		To amend the Internal Revenue Code of 1986 to repeal the excise tax on medical devices.
	
	
 1.Short titleThis Act may be cited as the Protect Medical Innovation Act of 2018. 2.Repeal of medical device excise tax (a)In generalChapter 32 of the Internal Revenue Code of 1986 is amended by striking subchapter E.
			(b)Conforming amendments
 (1)Subsection (a) of section 4221 of such Code is amended by striking the last sentence. (2)Paragraph (2) of section 6416(b) of such Code is amended by striking the last sentence.
 (c)Clerical amendmentThe table of subchapters for chapter 32 of such Code is amended by striking the item relating to subchapter E.
 (d)Effective dateThe amendments made by this section shall apply to sales after December 31, 2019. Passed the House of Representatives July 24, 2018.Karen L. Haas,Clerk July 26, 2018Read the second time and placed on the calendar 